DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive electrode material comprising a positive active material comprising LiNiCoMnO2, a coating material comprising LiNbO3 and a first solid electrolyte material comprising Li3YBr2Cl2I2 and an electrolyte layer comprising a sulfide solid electrolyte comprising Li2S-P2S5 in the reply filed on 6-17-2022 is acknowledged.
Claims 11-12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-17-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first solid electrolyte comprising the formula LiaMbXy where M and X are defined, does not reasonably provide enablement for any first solid electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for LiaMbXy where 2.7 < a < 3; 1 < b < 1.1; y=6 and 2 < y/a < 2.22, does not reasonably provide enablement for all of a, b and y are larger than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0026] and [0030-0051].
Claims 1-6, 9-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the coating material comprising an oxide material or an oxide solid electrolyte, does not reasonably provide enablement for any coating material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0055-0060]. 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sulfide solid electrolyte layer between the positive and negative electrode, does not reasonably provide enablement for any electrolyte layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0105]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/931,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/931,113 claims a cathode material comprising the same active material comprising LiNiCoMnO2; a coating layer comprising a solid electrolyte material comprising LiaMbXy and a solid electrolyte material comprising Lia’M’b’X’y’.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/930,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/930,996 claims a battery comprising a positive electrode comprising a first positive electrode layer  comprising the same active material comprising LiNiCoMnO2, the same coating material comprising LiNbO3 and a first electrolyte material comprising LiaMbXy where M = yttrium and X is at least one kind selected from the group consisting of Cl and Br where y=6 AND a second positive electrode layer comprising LiNiCoMnO2 and the first solid electrolyte material comprising LiaMbXy where M = yttrium and X is at least one kind selected from the group consisting of Cl and Br where y=6; a negative electrode and an electrolyte layer comprising a second solid electrolyte material comprising Lia’Mb’Xy’ specifically Li3YBr2Cl2I2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/391,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/391,050 claims in claim 1, a positive electrode material comprising a positive electrode active material; a cover layer comprising a 1st solid electrolyte material having the Formula LiaMbXy where M = yttrium and X=Cl and a 2nd solid electrolyte material that is different than the 1st solid electrolyte material having the Formula Lia’Mb’X’sy’ where M = yttrium and X=Cl and Br and/or I. Application No. 17/391,050 claims in claim 15 when the positive electrode active material is lithium nickel cobalt magnesium oxide. Application No. 17/391,050 claims in claims 17-22, a battery comprising the positive electrode, a negative electrode and an electrolyte layer containing a sulfide solid electrolyte.
        This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/506,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/506,720 claims a positive electrode material comprising the same active material comprising LiNiCoMnO2; a coating material comprising lithium carbonate and a solid electrolyte material comprising LiaMbXy where M = yttrium and X = F, Cl, Br and/or I. Application No. 17/506,720 claims in claims 8-11, a battery comprising the positive electrode, a negative electrode and an electrolyte layer containing a sulfide solid electrolyte.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2011/0027661).         Okazaki et al. teaches in claim 1 and [0056], an electrode comprising a positive electrode active material [teaches a positive active material] and a 1st solid electrolyte covering the positive electrode active material [teaching a coating material] and a 2nd solid electrolyte comprising 80Li2S-20P2S5, Li3PO4-Li2S-SiS2, Li3.25Ge0.25P0.75O4 or Li7P3S11. Okazaki et al. teaches in claim 5 wherein the 1st solid electrolyte is a lithium niobate [teaching the specified coating material comprising LiNbO3] and the 2nd solid electrolyte is a sulfide.  Okazaki et al. teaches in [0042], Figure 1, a positive electrode mixture layer (1) comprising positive active materials comprising LiCoO2 (2); a coating layer comprising LiNbO2 (2b) formed on the surface of (2) [teaching the specified coating material comprising LiNbO3] and solid electrolytes comprising Li7P3S11 (3). Okazaki et al. teaches in [0054], that the cathode material can comprise LiNi1/3Co1/3Mn1/3O2, [teaches a positive active material] LiCoO2, LiFePO4, etc. and teaches on [0058], a battery comprising a negative electrode and a solid electrolyte comprising Li3PO4-Li2S-SiS2, 80Li2S-20P2S5, Li3.25Ge0.25P0.75O4 or Li7P3S11.                               Okazaki et al. teaches the claimed invention as explained above teaching the solid electrolyte material of the positive electrode comprises Li7P3S11 instead of teaching Li3.25Ge0.25P0.75O4.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li3.25Ge0.25P0.75O4 instead of Li7P3S11 as the electrolyte material of the positive electrode because Okazaki et al. teaches that both these electrolyte materials can be used in the positive electrode as explained above and one would expect therefore that these positive electrode materials would function in a similar way and give similar results. 
Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP 2006/244734, translation) in view of Okazaki et al. (US 2011/0027661).        Tomita et al. teaches a battery comprising a positive electrode comprising a positive electrode layer comprising an active material containing an Li element and a positive electrode current collector [teaching a positive electrode active material]; a solid electrolyte layer [teaching a solid electrolyte layer between the cathode and anode]; and a negative electrode comprising an active material and a current collector.  Tomita et al. teaches that the solid electrolyte layer comprises Li3-2xMxIn1-yM’yL6-zL’z where M and M’ are metal elements where M=Ca, Sr, etc.; M’=Fe, Y, etc. and L and L’ are halogen atoms such as Br, Cl and/or I, 0 < x < 1.5 and 0 < y < 1.  Tomita et al. teaches in [0042], a battery comprising a positive electrode comprising LiAl0.5Ni0.8Co0.15O2 and a solid electrolyte can comprise Li3InBrCl [teaching the electrolyte layer cited in claim 10 and withdrawn claim 12]. 
          Tomita et al. discloses the claimed invention except for specifically teaching that the positive electrode comprises a coating material and a solid electrolyte material which comprises the same material as the solid electrolyte layer between the positive and electrode layer.         Okazaki et al. teaches in claim 1 and [0056], an electrode comprising a positive electrode active material and a 1st solid electrolyte covering the positive electrode active material [teaching a coating material] and a 2nd solid electrolyte comprising 80Li2S-20P2S5, Li3PO4-Li2S-SiS2, Li3.25Ge0.25P0.75O4 or Li7P3S11. Okazaki et al. teaches in claim 5 wherein the 1st solid electrolyte is a lithium niobate.  Okazaki et al. teaches in [0042], Figure 1, a positive electrode mixture layer (1) comprising positive active materials comprising LiCoO2 (2); a coating layer comprising LiNbO2 (2b) formed on the surface of (2) and solid electrolytes comprising Li7P3S11 (3). Okazaki et al. teaches in [0054], that the cathode material can comprise LiNi1/3Co1/3Mn1/3O2, [teaches a positive active material] LiCoO2, LiFePO4, etc. and teaches on [0058], a battery comprising a negative electrode and a solid electrolyte comprising Li3PO4-Li2S-SiS2, 80Li2S-20P2S5, Li3.25Ge0.25P0.75O4 or Li7P3S11.                       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coating on the positive electrode material and that a Li3InBrCl solid electrolyte material would form on the positive active material because Okazaki et al. teaches that this is known.       
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          Zevgolis et al. “Alloying effects on superionic conductivity in lithium indium halides for all-solid-state batteries”.  Zevgolis et al. teaches solid electrolytes comprising Li3InBr6-xClx.            Tsuchida et al. (WO 2012/077225, translation) or (US 2013/0260258) teaches in Fig 1, an electrode body (10) includes an electrode active material (1) made of an oxide; a first solid electrolyte material (2) made of sulfide and a first electrode (3) disposed at the interface between the electrode active material (1) and the first electrolyte material (2).  Tschida et al. teaches that the positive active material can comprise LiNi1/3Co1/3Mn1/3O2, LiCoO2, etc.  Tschida et al. teaches a battery comprising a positive electrode comprising LiCoO2 with a coating material comprising Li2WO4 (second solid electrolyte material) and can further comprise Li7P3S11; a negative electrode and a Li7P3S11 (a first solid electrolyte material) between the cathode and anode. Tschida et al. teaches that the cathode material contains the cathode active material and may further comprise a solid electrolyte material which is preferably the same as the material of the solid electrolyte between the cathode and the anode.           Tsuchida et al. (US 2010/0273062) teaches on page 6, in Example 1 and claim 1, a battery comprising a cathode comprising LiCoO2 coated with LiNbO3 and Li7P3S11 ; a negative electrode and a solid electrolyte layer comprising a sulfide solid electrolyte material that substantially has a crosslinking chalogen between the cathode and anode comprising  Li7P3S11.         Tsuchida et al. (US 2012/0052396) teaches on page 6, in claim 15, a battery comprising a positive electrode active layer comprising a positive active material; a negative electrode, a solid electrolyte layer that includes a solid electrolyte material which is formed between the positive electrode active material layer and the negative electrode active material layer wherein the solid electrolyte material forms a resistance layer at an interface between the solid electrolyte material and the positive electrode active material when the solid electrolyte material reacts with the positive electrode active material and the resistance layer increases resistance of the interface, a reaction suppressing portion is formed at the interface between the positive electrode active material and the solid electrolyte material, the reaction suppressing portion suppresses a reaction between the solid electrolyte material and the positive electrode active material and the reaction suppressing portion is a chemical compound that includes a cation portion formed of a metal element and a poly anion portion formed of a central element deforms covalent bonds with the polarity of oxygen elements; the reaction suppressing portion is the chemical compound selected from the group consisting of Li3PO4, Li4SiO4, Li3BO3 and Li4GeO4. Tsuchida et al. (‘396) claims in claim 18, wherein the positive electrode active material layer includes the solid electrolyte material and teaches in claim 19 wherein the surface of the positive electrode active material is coated with the reaction suppressing portion. Tsuchida et al. (‘396) teaches in [0054], that the positive electrode can comprise Li(NiCoMn)O2, LiCoO2, etc. and teaches in [0056], that the coating layer could also comprise LiNbO3. Tsuchida et al. (‘396) teaches in [0058-0059], that the solid electrolyte material formed between the positive and negative electrode can also be present on the coated cathode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727